Citation Nr: 0638153	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-35 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a urinary disorder, 
to include prostate disorder, to include as secondary to 
Agent Orange exposure.

3.  Entitlement to service connection for a vision disorder, 
to include cataracts.

4.  Entitlement to service connection for arthritis of both 
hands.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
September 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Salt Lake City, Utah, which denied the issues on appeal.  The 
matter was subsequently transferred to the RO in Anchorage, 
Alaska, which continued to deny all issues on appeal 
following the receipt of additional evidence, including 
additional service medical records, which were obtained.

In a July 2005 decision, the Board denied the issue of 
service connection for liver inflammation, and remanded 
issues set forth on the cover of this decision to the RO for 
further development and consideration. 


FINDINGS OF FACT

1.  The evidence does not establish the presence of 
hypertension until many years after service nor does it 
establish that it is related to service in any way.

2.  There is no competent medical evidence that a current 
genitourinary disorder, such as a prostate condition, is 
causally or etiologically related to the veteran's service.

3.  The competent medical evidence of record indicates that 
the veteran's astigmatism or presbyopia is a congenital 
disability which was not aggravated by his active duty 
service; and the evidence does not establish the presence of 
cataracts until many years after service nor does it 
establish that it is related to service in any way.

4.  The evidence does not establish the presence of arthritis 
of either hand until many years after service nor does it 
establish that it is related to service in any way.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

2.  A vision disorder, to include cataracts, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1153 (West & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.306 (2006).

3.  A urinary or prostate disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service secondary to herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Arthritis of either hand was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.  

The Board concludes that the RO letters sent in June 2001 and 
July 2005 adequately informed the veteran of the information 
and evidence needed to substantiate his claim for an 
increased rating, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was essentially told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  VA opinions regarding etiologies of the 
condition at issue were also obtained.  In a written response 
to the latest supplemental statement of the case, received in 
August 2006, the veteran stated that he had no additional 
evidence to submit.  

The veteran was not provided with notice of the type of 
evidence necessary to establish the severity or effective 
date for the service-connection claims.  Despite the 
inadequate notice provided to the veteran concerning these 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board 
concludes below that an service connection is not warranted, 
any question as to these elements is rendered moot.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertaining to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A chronic disease listed in 38 C.F.R. § 3.309(a), such as 
hypertension or arthritis, is to be considered to have been 
incurred in service if it is manifest to a degree of 10 
percent or more one year following the date of separation 
from service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Congenital or developmental defect are not disabilities for 
which service connection may be granted.  38 C.F.R. § 
3.303(c) (2005).  However, service connection may be granted 
for a disability originating with a congenital or 
developmental defect if that condition was aggravated by 
trauma or disease encountered during service.  See Browder v. 
Derwinski, 1 Vet. App. 204, 207-08 (1991); see also 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45, 711 (1990) 
(holding that service connection may be granted for diseases 
(but not "defects") of congenital, developmental, or familial 
origin, including those of the eye, if the evidence 
establishes that the condition in question was aggravated 
during service).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

1.  Hypertension

The veteran contends that he is entitled to service 
connection for hypertension.  He reported abnormal EKG in 
service.  

November 1964, November 1973 and November 1976 EKG's were 
within normal limits.  A January 1980 EKG conducted during a 
periodic physical examination was noted to have been 
abnormal.  A January 1980 internal medicine consultation 
noted that the veteran had no significant symptomatology or 
risk factors for cardiovascular disease and that the EKG was 
probably normal for this veteran.  The veteran's service 
medical records, including a March 1982 retirement 
examination, are negative for any findings, complaints or 
treatment of hypertension.  A March 1982 EKG noted ST and T 
wave changes, which were found to be nondiagnostic.  

Borderline hypertension was noted in 1999.  Mild hypertension 
was diagnosed at an August 2002 VA examination.  A VA 
examiner provided an opinion in May 2006.  The examiner noted 
that the veteran's blood pressure measurements in service 
from enlistment to retirement examination in 1982 were 
normal.  It was also noted that an internal medicine 
consultation in November 1980 was noted no history of 
hypertension, coronary artery disease, rheumatic fever, or 
other cardiovascular disease.  The examiner concluded that, 
as there is no indication that the veteran had hypertension 
during service, his current hypertension would not be 
entitled to service connection.  

Lay persons are competent to testify as to symptoms, however, 
they have no competence to give a medical opinion regarding 
whether a current condition such as hypertension originated 
in service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The record lacks any medical evidence that either identifies 
hypertension in service, or offers a nexus between a current 
problem and service.  See Hickson, Savage, supra.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim; the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

2.  Urinary and Prostate Conditions

The veteran indicates that he served in Thailand during the 
Vietnam War.  His DD 214 shows he received, among many 
others, the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal, and that he had 6 years and 11 months of 
foreign service.  The veteran's service personnel record is 
of record.  The veteran claimed exposure to Agent Orange 
based on his service in Thailand.  The Board notes that the 
use of Agent Orange in certain areas of Thailand in 1964 and 
1965 has been confirmed.  However, the veteran served 
Thailand from 1967 to 1968.

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  There is no 
documentation that the veteran ever served in or visited 
Vietnam during service.  Therefore, the veteran is not 
entitled to the presumption of exposure to an herbicide 
agent.

Regarding the veteran's service connection claim for 
urinary/prostate problems, the Board notes that there has 
been treatment in service for urinary complaints that he 
underwent testing for in November 1967, with smear results 
showing many white blood cells, but no organism.  He 
complained of urinary tract problems and sometimes had pain 
on urination.  In 1999, and in subsequent treatment notes, he 
was shown to have chronic problems with his urinary tract, 
enlarged prostate and elevated prostate-specific antigen 
(PSA) levels, but with no evidence of malignancy.  The 
elevated PSA's were noted to have been high for the past 
several years prior to 1999.  Benign prostate hypertrophy 
(BPH), was also diagnosed during an August 2002 VA 
examination.  

A VA examiner provided an opinion in May 2006.  It was noted 
that the veteran had urethritis in service and, while the 
urethra is part of the urinary tract, it had no association 
with later-in-life BPH which is a fairly common occurrence in 
elderly males.  The examiner also noted that Agent Orange 
exposure is associated with prostate cancer, however, such 
exposure is not associated with BPH.  The examiner concluded 
that the veteran's current BPH was not caused by the 
inservice episode of urethritis in light of the completely 
normal examinations after his 1967 episode of simple 
urethritis.  

In light of the VA physician's opinion, the Board finds that 
the urinary tract problems in service was acute and 
transitory in nature and did not produce any residuals.  The 
record lacks objective evidence that the veteran currently 
suffers from a chronic disability that involves the urinary 
tract or prostate.  The record lacks any continuity of 
symptomatology from an in-service notation of urinary 
complaints to the present, see Savage, supra, or offers a 
nexus between current BPH and service.

Lay persons are competent to testify as to symptoms, however, 
they have no competence to give a medical opinion regarding 
whether a current condition such as BPH originated in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

3.  Eye

The veteran alleges that sun exposure while in service may 
have caused or contributed to the development of his current 
cataracts. 

The veteran's service medical records note treatment for 
refractive error such as astigmatism or presbyopia.  In 
addition, on a January 1980 periodic examination an "inferior 
corneal arcus" was diagnosed on examination of the eyes.  
Also in that examination, interocular tension was recorded as 
follows: "OD 13 0512."   

In 2000, cataracts of both eyes were noted, and the veteran 
underwent cataract surgery of both eyes.  A VA examiner 
provided an opinion in May 2006.  The examiner noted that the 
inferior corneal arcus is a fading or discoloration of the 
cornea, the outermost eyeball vision apparatus.  It is not 
associated or connected with the crystalline lens, which is 
between the posterior and anterior chambers of the eye.  
Therefore, there would not be a causal nexus between arcus 
senilis and later cataracts.  The examiner also noted that 
astigmatism or presbyopia would not be aggravated by arcus of 
the inferior cornea.  It was also noted that there is no 
mention of inservice eye trauma or pulse laser treatment.  
The examiner noted that sunlight exposure may or may not lead 
to cataracts, however, there is no geographic evidence noting 
a higher incidence of cataracts in the Sunbelt as opposed to 
the northern latitudes.  The examiner concluded that 
cataracts were not noted in service, and that simple 
astigmatism, presbyopia, or incidental findings of arcus 
senilis would not have any bearing on later-in-life 
cataracts.  

Because the veteran's astigmatism and presbyopia are 
congenital defects, service connection may only be granted if 
the condition is found to be aggravated by service.  See 
VAOPGCPREC 82-90.  

To the extent that the veteran himself contends that his 
congenital astigmatism or presbyopia was aggravated by 
service, it is now well settled, that as a layperson without 
medical training, the veteran is not qualified to render an 
opinion regarding the etiology or aggravation of disease, 
which calls for specialized medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The only medical 
opinion of record addressing the question of aggravation is 
that of the VA examiner who unequivocally concluded that the 
veteran's eye condition was not aggravated by his duties 
during service.  The record lacks any medical evidence that 
offers a nexus between the veteran's current cataracts and 
service.  See, Hickson, Savage, supra.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

4.  Arthritis of both Hands

The veteran also contends that service connection is 
warranted for arthritis of both hands, which he says began in 
service and has worsened.  

The veteran's service medical records are negative for any 
findings, complaints or treatment of a hand problem.  

An August 2002 VA examination revealed a diagnosis of 
moderately significant osteoarthritic changes of the hands.

A VA examiner provided an opinion in May 2006.  The examiner 
noted that osteoarthritis of the hands could conceivably be 
associated with the veteran's duties as an aircraft mechanic 
in service, as there is often minor trauma associated with 
such work.  The examiner noted that there were no entries of 
hand trauma or pain in service.  The examiner concluded that 
it was less likely than not that the veteran had 
osteoarthritis of the hands at separation from service.  

As noted above, lay persons have no competence to give a 
medical opinion regarding whether a current condition such as 
arthritis of both hands originated in service or within one 
year of discharge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The only medical opinion of record addressing this 
question is that of the VA examiner who concluded that the 
veteran's hand condition was not incurred in service.  The 
record lacks any medical evidence that either identifies a 
hand condition in service or within one year of discharge, or 
offers a nexus between a current problem and service.  See, 
Hickson, Savage, supra.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a urinary disorder, to 
include prostate disorder, to include as secondary to Agent 
Orange exposure, is denied.

Entitlement to service connection for vision disorder, to 
include cataracts, is denied.

Entitlement to service connection for arthritis of both hands 
is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


